70 So.3d 642 (2011)
R.J. REYNOLDS TOBACCO COMPANY, Appellant/Cross-Appellee,
v.
Amanda Jean HALL, as Personal Representative for the Estate of Arthur Hall Sr., deceased, Appellee/Cross-Appellant.
No. 1D10-2820.
District Court of Appeal of Florida, First District.
May 20, 2011.
Stephanie E. Parker and Gregory G. Katsas, of Jones Day, Atlanta, Georgia; and Charles Trippe, of Moseley Prichard Parrish Knight & Jones, Jacksonville, Florida, for Appellant.
Rod Smith, Mark A. Avera, and Dawn M. Vallejos-Nichols, of Avera & Smith, LLP, Gainsville, Florida; and John S. Mills and Gregory J. Philo, of The Mills Firm, Tallahassee, Florida, for Appellee.
PER CURIAM.
AFFIRMED. See R.J. Reynolds Tobacco Co. v. Martin, 53 So.3d 1060 (Fla. 1st DCA 2010).
LEWIS, ROBERTS, and WETHERELL, JJ., concur.